Citation Nr: 1235752	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  11-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that the appellant had no legal entitlement to a one-time payment from the FVEC fund.  The appellant filed a statement dated in February 2010 indicating that he disagreed with the decision and submitting additional evidence.  The RO again denied the claim in October 2010, with which the appellant again disagreed.  The RO issued a statement of the case dated in August 2011 and the appellant submitted a substantive appeal in September 2011.

In his September 2011 substantive appeal, the appellant requested an opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  The hearing was scheduled for August 22, 2012.  The appellant failed to report for the hearing and has not since requested another opportunity to testify.  As such, the board considers that the appellant has withdrawn his request for a hearing. 38 C.F.R. § 20.704.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Board has considered whether the notice provisions of 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, and 5126 are applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim. 

II.  Analysis.

Under the American Recovery and Reinvestment Act (hereafter ARRA), a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

For eligible persons who accept a payment from the FVEC, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...." However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an 

eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. 

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F. 3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.  See 38 C.F.R. § 3.203(c), Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  Soria, 118 F. 3d at 749. 

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

In a timely March 2009 claim, the appellant contended that he is eligible for a one-time payment from the FVEC fund as a result of his service in the SMA Anderson's Command/ I Co 2nd Regt AMA Sector 43 Anderson's Guerilla/ 1st Cavalry Division US/ 4th Repl Co 3rd Bn GRLA, from July 1, 1942 to January 9, 1946. 

The claims file contains additional evidence submitted by the appellant in connection with the original claim.  This included a certificate from the Army of the Philippines, certifying that the appellant, [redacted], Pvt, 4" R Co, 3" R Bn, Grla, Army of the Philippines, was discharged from military service on January 24, 1946. Also submitted were a copy of the appellant's passport, birth certificate and driver's license.  This information was submitted to the National Personnel Records Center (NPRC) which, in a November 2009 response, certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

After the initial denial of the claim, the appellant submitted additional documents.  These documents included records of the appellant's care from the Veterans Memorial Hospital Center, certification from the Department of the Philippines, Department of National Defense, Philippine Veteran's Affairs Office showing the appellant's discharge date and unit, certifications from General Headquarters Armed Forces of the Philippines Camp General Emilio Aguinaldo showing that the appellant was PVT [redacted] Inf (Inact), a copy of a Request for certification of Military or Naval Service showing service in SMA Anderson's Grla from July 1, 1942 (F-23) to January 24, 1946 (F-24) and showing the service number [redacted] (Inact), and an affidavit for Philippine Army Personnel.  

This additional information was also submitted to the National Personnel Records Center (NPRC).  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (pursuant to both 38 C.F.R. § 3.203(c) and the VA Secretary's statutory duty to assist, new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review).  The NPRC, in August and October 2010 responses, confirmed the original conclusion and continued to certify that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

After the second denial of benefits, the appellant again submitted information concerning his service, but this information was duplicative of materials already submitted to the NPRC.  

Based on the foregoing, the Board concludes that entitlement to FVEC is not warranted because the appellant does not have qualifying military service as a matter of law.  As discussed above, the NPRC has specifically certified that appellant had no service as a member of the Philippine Commonwealth Army or recognized guerrillas in the service of the United States Armed Forces. The evidence from the Armed Forces of the Philippines (noted above) submitted by the appellant fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service as none are official documents of the appropriate United States service department.  In this case, the applicable department is the U.S. Army.  The documents, therefore, are not acceptable as verification of the appellant's service for the purpose of receiving FVEC as administered under the law for VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997). 

As noted above, the ARRC requires that qualifying military service in the forces of the Government of the Commonwealth of the Philippines must be while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941.  Further, VA may accept documents submitted by the appellant only if the document is issued by the U.S. service department, in this case the U.S. Army.  Here, all documents of service submitted by the appellant are documents originating from the Philippine Army and are not sufficient to establish qualifying service.  
The Board need not address whether the appellant performed military service in the Philippine Army but only whether any service was recognized by the U.S. service department as having been performed in service to the United States.  In this case, the NPRC, a division of the National Archives and Record Administration, holds the archived records of military service for the applicable service department.  NPRC has determined that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). Because the appellant's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund, and the claim must be denied based upon a lack of entitlement under the law. 


ORDER

The appellant is not eligible for a one-time payment from the FVEC fund. 




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


